DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 13, 2020. Claims 1, 3-8, 10-16, and 21-22 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the specification are necessitated.
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Specification
The disclosure is objected to because of the following informalities: in para. [0041], “the control device 300” should read “the control device 400” for consistency.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “the control device is further programmed to continuously perform supplying of the first AC power and supplying of the second AC power” in lines 19-20 of the claim. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the control device is further programmed to continuously perform supplying of the first AC power and supplying of the second AC power” in lines 19-20 of the claim. It is unclear whether this limitation means that the first AC power and the second AC power are continuously supplied at the same time, the second AC power is supplied immediately after the supplying of the first AC power is finished, the supplying of the first AC power and the supplying of the second AC power are repeated continuously, each of the supplying of the first AC power and the supplying of the second AC power are continuous, or another meaning. For the purpose of examination, Examiner interprets the limitation to be at 
Claim 1 recites the limitation “the second AC power has a second frequency which is the same as the first frequency” in lines 21-22 of the claim. It is unclear whether the second frequency is the resonant frequency of the liquid droplet at the first voltage or the resonant frequency of the liquid droplet at the second voltage. Claim 1 requires the first frequency to be set as the resonant frequency of the liquid droplet, and claim 1 also requires the second frequency to be the same as the first frequency. It is unclear whether the second frequency being the same as the first frequency means that the second frequency is also set as the resonant frequency of the liquid droplet but at the second voltage, or that the second frequency is equal to the resonant frequency of the liquid droplet at the first voltage. As evidenced by Oh et al., Shape Oscillation of a Drop in ac Electrowetting, Langmuir, Vol. 24, Issue 15, pp. 8379-8386 (2008) (hereinafter “Oh”), the resonant frequency changes depending on the applied voltage (Figs. 3-4, pg. 8381, right column, second and third paragraphs, 2. Experiment). Claims 3-8, 10-16, and 21-22 are rejected as dependent thereon.
Claim 22 recites the limitation “the second frequency of the second AC power to be the same as the first frequency” in lines 2-3 of the claim. It is unclear whether the second frequency is the resonant frequency of the liquid droplet at the first voltage or the resonant frequency of the liquid droplet at the second voltage. Claim 1 requires the first frequency to be set as the resonant frequency of the liquid droplet, and claim 22 also requires the second frequency to be the same as the first frequency. It is unclear whether the second frequency being the same as the first frequency means that the second frequency is also set as the resonant frequency of the liquid droplet but at the second voltage, or that the second frequency is equal to the resonant frequency Oh et al., Shape Oscillation of a Drop in ac Electrowetting, Langmuir, Vol. 24, Issue 15, pp. 8379-8386 (2008) (hereinafter “Oh”), the resonant frequency changes depending on the applied voltage (Figs. 3-4, pg. 8381, right column, second and third paragraphs, 2. Experiment).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-8, 10-13, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Shape Oscillation of a Drop in ac Electrowetting, Langmuir, Vol. 24, Issue 15, pp. 8379-8386 (2008) (hereinafter “Oh”) and further in view of Hong et al., Size-Selective Sliding of Sessile Drops on a Slightly Inclined Plane Using Low-Frequency AC Electrowetting, Langmuir, Vol. 28, Issue 15, pp. 6307-6312 (2012) (hereinafter “Hong”), as evidenced by Indium Tin Oxide (ITO), Knight Optical (2020) (hereinafter “Knight Optical”) and Why Use Parylene?, Parylene Engineering (2019) (hereinafter “Parylene Engineering”) with respect to claim 16.
Regarding claim 1, Oh teaches a device (a setup, pg. 8381, left column, second paragraph, 2. Experiment), comprising:
a substrate (glass, pg. 8381, left column, second paragraph, 2. Experiment);
electrodes provided on the substrate (ITO-coated glass, pg. 8381, left column, second paragraph, 2. Experiment; Examiner interprets the indium tin oxide (ITO) coating to read on electrodes);
a dielectric layer provided on the substrate to cover the electrodes (a Parylene-C layer is deposited as an insulating layer on the ITO-coated glass, pg. 8381, left column, second paragraph, 2. Experiment); and
a control device (a function generator, pg. 8381, left column, second paragraph, 2. Experiment) programmed to:
supply an alternating-current (AC) power to the electrodes via a power source (the function generator applies an ac voltage to the ITO-coated glass, pg. 8381, left column, second 
detect a resonant frequency of a liquid droplet on the surface of the object while providing a preliminary AC power to the electrodes, before supplying a first AC power to the electrodes (the function generator applies an ac voltage to the ITO-coated glass to determine a resonance frequency of a liquid droplet, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment),
supply the first AC power having a first frequency and a first voltage to the electrodes during a first time period to vibrate the liquid droplet on the surface of the object by a periodic change of an electrostatic force generated at the electrodes, wherein the first frequency is set as the resonant frequency of the liquid droplet (the function generator applies an ac voltage of 60 V at a resonance frequency of 289 Hz to the ITO-coated glass during one period of oscillation so that the liquid droplet oscillates vigorously, the oscillation resulting from the time-varying electrical force on the three-phase contact line, abstract, Fig. 3, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment), and
supply a second AC power having a second voltage greater than the first voltage to the electrodes during a second time period after providing the first AC power during the first time period, to increase an intensity and a range of an electric field generated by each of the electrodes such that a portion of the surface of the object covered by the electric field is increased (the function generator applies an ac voltage of 100 V to the ITO-coated glass after applying the ac voltage of 60 V to increase the amplitude of oscillation and make the drop move around irregularly on the surface such that even the electrodes are vibrating, Fig. 4, pg. 8381, left column, second paragraph, right column, second and third paragraphs, 2. Experiment).

The limitations “cleaning a surface of an object” and “provided on the surface of the object” are intended use limitations. Examiner notes that “an object” is not a positively recited element of the claim, and therefore, is not an element of the claimed device. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Oh teaches that the setup comprising the Parylene-C layer deposited on the ITO-coated glass is used for observing the drop oscillation (pg. 8381, left column, second paragraph, 2. Experiment), so the setup is capable of the recitations “cleaning a surface of an object” and “provided on the surface of the object.”
Regarding claim 3, Modified Oh teaches wherein the control device is further programmed to, when detecting the resonant frequency of the liquid droplet:
sequentially sweep a predetermined range of frequencies while providing the preliminary AC power (the function generator varies the frequency from 20 to 1000 Hz, pg. 8381, left column, second paragraph, 2. Experiment),
sense resonance of the liquid droplet (the function generator senses the resonance frequency of the liquid droplet, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment), and

Regarding claim 4, Modified Oh teaches wherein the control device is further programmed to, when sequentially sweeping the predetermined range of frequencies, gradually increase a frequency of the preliminary AC power starting from a predetermined frequency until the resonance of the liquid droplet occurs (the function generator varies the frequency from 20 to 1000 Hz and reaches resonance frequencies of 33, 61, 100, 196, and 289 Hz, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment).
Regarding claim 5, Modified Oh teaches wherein the control device is further programmed to sweep frequencies between 10 Hz and 150 Hz (the function generator varies the frequency from 20 to 1000 Hz, pg. 8381, left column, second paragraph, 2. Experiment). Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05(I).
Regarding claim 6, Modified Oh teaches an image sensor (a high-speed camera, pg. 8381, left column, second paragraph, 2. Experiment),
wherein the control device is further programmed to, in order to sense the resonance of the liquid droplet (the function generator applies an ac voltage at varied frequencies to determine the resonance frequencies, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment):
acquire an image of the liquid droplet using the image sensor (the oscillating motion of the liquid droplet occurring at certain frequencies is captured by the high-speed camera, Fig. 3, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment), and

Regarding claim 7, Modified Oh teaches wherein the control device is further programmed to set a highest frequency of resonant frequencies as the first frequency of the first AC power (the function generator applies the highest resonance frequency of 289 Hz, Fig. 3, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment).
Regarding claim 8, Modified Oh teaches wherein the first voltage is in a range between 50 V and 150 V (60 V, pg. 8381, right column, second paragraph, 2. Experiment).
Regarding claim 10, Modified Oh teaches the increased voltage of 100 V (pg. 8381, right column, third paragraph, 2. Experiment). Modified Oh fails to teach wherein the second voltage is in a range between 150 V and 200 V. However, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985). See MPEP § 2144.05(1). In the instant case, the voltage disclosed by Modified Oh is proportional to the electrical force which affects the oscillation of the liquid droplet (pg. 8381, left column, third paragraph, right column, third paragraph, 2. Experiment). Thus, it is obvious to apply a second voltage between 150 V and 200 V because such voltage, although not explicitly disclosed by Modified Oh, would serve the same purpose of increasing the amplitude of oscillation as the 100 V that is disclosed by Modified Oh.
Regarding claim 11, Modified Oh teaches wherein the control device is further programmed to increase the first voltage of the first AC power having the first frequency to the second voltage to supply the second AC power (the function generator applies an ac voltage of 100 V to the ITO-coated glass after applying the ac voltage of 60 V at 289 Hz, Oh, Figs. 3-4, pg. 8381, left column, second paragraph, right column, second and third paragraphs, 2. Experiment, Hong, Fig. 6, pg. 6311, left column, second paragraph, 3. Results and Discussion, see modification supra).
Regarding claim 12, Modified Oh teaches that the experiment of the function generator applying an ac voltage of 60 V at 289 Hz and then increasing the ac voltage to 100 V is conducted repeatedly (pg. 8381, left column, second paragraph, right column, second and third paragraphs, 2. Experiment). Modified Oh fails to teach wherein the control device is further programmed to: reduce the second voltage to a third voltage less than the second voltage, increase the third voltage to the second voltage, and repeat increasing the third voltage to the second voltage and reducing the second voltage to the third voltage. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the experiment of Modified Oh to be repeated such that the function generator is programmed to reduce the 100 V back to 60 V to repeat the experiment, increase the 60 V to 100 V again during the repeat of the experiment, and repeat these steps as taught by Modified Oh because repeated experiments allow for confirmation of accurate results (pg. 8381, right column, third paragraph, 2. Experiment).
Regarding claim 13, Modified Oh teaches that the function generator applies the ac voltage of 60 V during a time of one period of oscillation (pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment), and is silent with respect to the 
Regarding claim 16, Modified Oh teaches wherein the substrate, the electrodes, and the dielectric layer are formed of a transparent material (the glass, the ITO electrodes, and the Parylene-C layer, pg. 8381, left column, first paragraph, 2. Experiment; ITO is transparent, Knight Optical; parylene is transparent, Parylene Engineering).
Regarding claim 21, Modified Oh teaches wherein the control device is further programmed to maintain the first frequency of the first AC power to be constant, while providing the first AC power having the first voltage during the first time period (the function generator applies the ac voltage of 60 V at the fixed resonance frequency of 289 Hz to the ITO-coated glass during one period of oscillation, Oh, Fig. 3, pg. 8381, left column, second paragraph, right column, second paragraph, 2. Experiment, Hong, Fig. 6, pg. 6311, left column, second paragraph, 3. Results and Discussion, see modification supra).
Regarding claim 22, Modified Oh teaches wherein the control device is further programmed to continuously maintain the second frequency of the second AC power to be the same as the first frequency, while providing the second AC power having the second voltage during the second time period (the function generator applies the ac voltage of 100 V at the fixed resonance frequency to the ITO-coated glass after applying the ac voltage of 60 V, Oh, Fig. 4, pg. 8381, left column, second paragraph, right column, second and third paragraphs, 2. Experiment, Hong, Fig. 6, pg. 6311, left column, second paragraph, 3. Results and Discussion, see modification supra).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Shape Oscillation of a Drop in ac Electrowetting, Langmuir, Vol. 24, Issue 15, pp. 8379-8386 (2008) (hereinafter “Oh”) and further in view of Hong et al., Size-Selective Sliding of Sessile Drops on a Slightly Inclined Plane Using Low-Frequency AC Electrowetting, Langmuir, Vol. 28, Issue 15, pp. 6307-6312 (2012) (hereinafter “Hong”) as applied to claim 1 above, and further in view of Bartsch et al. (US 8,940,147 B1).
Regarding claim 14, Modified Oh teaches the control device (the function generator, pg. 8381, left column, second paragraph, 2. Experiment). Modified Oh fails to teach wherein the control device is further programmed to detect the liquid droplet disposed on the surface of the object by sensing a change in impedance generated at the electrodes by the liquid droplet. However, Bartsch teaches a microfluidic system that moves droplets across a surface (abstract) like that of Modified Oh. Bartsch teaches that a controller may make impedance measurements to track the droplets (col. 24, lns. 14-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the function generator of Modified Oh to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Shape Oscillation of a Drop in ac Electrowetting, Langmuir, Vol. 24, Issue 15, pp. 8379-8386 (2008) (hereinafter “Oh”) and further in view of Hong et al., Size-Selective Sliding of Sessile Drops on a Slightly Inclined Plane Using Low-Frequency AC Electrowetting, Langmuir, Vol. 28, Issue 15, pp. 6307-6312 (2012) (hereinafter “Hong”) as applied to claim 1 above, and further in view of Mannetje et al., Electrically assisted drop sliding on inclined planes, Applied Physics Letters, Vol. 98, Issue 1, pp. 014102-1-014102-3 (2011) (hereinafter “Mannetje”) (provided in Applicant’s IDS filed on August 31, 2018).
Regarding claim 15, Modified Oh teaches the control device (the function generator, pg. 8381, left column, second paragraph, 2. Experiment). Modified Oh fails to teach wherein the control device is further programmed to change inclination of the object to facilitate movement of the liquid droplet. However, Mannetje teaches electrowetting using alternating current voltage (abstract) like that of Modified Oh. Mannetje teaches a function generator and a rotary stage that varies the inclination angle of the substrate covered with electrodes (pg. 014012-1, left column, last paragraph, right column, first paragraph). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the setup of Modified Oh to have a varied inclination due to a rotary stage as taught by Mannetje because the combination of an incline and ac electrowetting speeds up the sliding of the drops (Mannetje, pg. 014012-1, left column, first paragraph). Additionally, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Hong is now relied upon for the features of wherein the control device is further programmed to continuously perform supplying of the first AC power and supplying of the second AC power and wherein the second AC power has a second frequency which is the same as the first frequency as recited supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al., Electric field-induced oscillation of sessile droplets, Chinese Science Bulletin, Vol. 56, No. 28-29, pp. 3082-3086 (2011): effects of voltage with fixed frequency on the oscillation amplitude (Fig. 4b).
Bansal et al., Non-Axisymmetric Oscillations of Droplets in Electrowetting-on-Dielectric, 2014 IEEE 2nd International Conference on Emerging Electronics (ICEE), Bengalore, pp. 1-4 (2014): increased the voltage at fixed frequencies (Fig. 4, pg. 2, right column, third paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794              

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795